 

Exhibit 10.2

 

ASSIGNMENT OF NOTE

 

THIS ASSIGNMENT is entered into effective this 31st day of March, 2016 by and
between FH Opportunity Fund 1, LLC, a Florida limited liability company
("Assignor") and Cannavoices, Inc., a Florida corporation ("Assignee").

 

WITNESSETH

 

WHEREAS, GreenFlower Media, LLC, a Delaware limited liability company (the
“Maker”) originally executed a Convertible Promissory Note on October 2, 2015
payable to Assignor in the principal amount of One Hundred Thousand and 00/100
Dollars ($100,000.00), (“the Note”); and

 

WHEREAS, the Convertible Promissory Note was subsequently amended and restated
as of November 30, 2015 and executed by the Assignor and the Company for the
same principal amount of One Hundred Thousand and 00/100 Dollars ($100,000.00),
(the “Amended Note”).

 

WHEREAS, Assignee desires to now purchase the Amended Note and Assignor desires
to sell all of its right, title and interest in and to the Amended Note to the
Assignee.

 

WHEREAS, the Amended Note and the interests of Assignor were transferred to the
Assignee under this “Assignment of Note”; and

 

NOW THEREFORE, in consideration of the mutual promises made herein and for other
good and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties agree as follows:

 

1.Consideration for Purchase of Note. Concurrently with the execution hereof,
Assignee hereby pays to Assignor the sum of $100,000.00 which represents the
principal amount of the Amended Note.

 

2.Assignment.   As of the effective date referenced above, Assignor hereby
assigns, transfers and conveys to Assignee any and all of Assignor's right,
title and interest in and to the Amended Note, and the right to collect all sums
due thereunder.  Hereafter, Assignor disclaims any further interest in the Note.
 In conjunction with the assignment, Assignor represents and warrants that:

 

(i)Assigner is the owner and holder of the Amended Note; and

 

(ii)Assignor has the right, power and authority to execute this Assignment; and

 

(iii)Except as reflected above, the Amended Note has not been amended or
modified; and,

 

(iv)That no act or omission on the part of the Maker of the Amended Note has
occurred, which would constitute a default under the Amended Note.  

 

 

1

 

 

3.Acceptance and Indemnification.  Assignee hereby accepts the foregoing
assignment and transfer and promises to observe and perform all services and
obligations required under the Amended Note accruing on or after the Assignment
Date or otherwise attributable to the period commencing on said date and
continuing thereafter for so long as the Amended Note remains in full force and
effect.  Assignee shall indemnify, defend and hold harmless Assignor, its
affiliates, agents and assigns, from any and all claims, demands, actions,
causes of action, suits, proceedings, damages, liabilities, costs and expenses
of every nature whatsoever, including attorneys' fees, which arise from or
relate to the Amended Note on or after the Assignment Date.

 

4.Binding Effect.  This Agreement shall be binding upon the parties hereto,
their successors and assigns.

 

IN WITNESS WHEREOF, the parties have executed this Assignment as of the date
first above written.

 



  ASSIGNOR:       FH Opportunity Fund 1, LLC       By:       Kevin Gillespie,
Manager       ASSIGNEE:       Cannavoices, Inc.       By:       Kevin Gillespie,
President

 



2

 

